DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “soft clothing” limitation in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main chamber" instead of –a main chamber--. The limitation was not previously established and therefore lacks antecedent basis.
Claim 1 recites the limitation "the cavity" instead of –a cavity--. The limitation was not previously established and therefore lacks antecedent basis.
Claim 3 recites the limitation “such as”. The term "such as" in claim 3 is a relative term which renders the claim indefinite since the metes and bounds of the claim cannot be readily determined.
Claim 5 recites the limitation “the interior” instead of –an interior--. The limitation was not previously established and therefore lacks antecedent basis.
Claim 9 recites the limitation "the first configuration" instead of—a first configuration--. The limitation was not previously established and therefore lacks antecedent basis.
Claims 2, 4, 6-8, 10-11 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).
With regards to claim 1, claim limitations “means for connecting said flexible containers together at both of their distal ends when” and “means for joining distal ends of each of said flexible containers to the distal ends of said carrying strap.” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to 
(a)	the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function;
(b)	the term “step” is modified by a word, which is ambiguous regarding whether it conveys an act or a function;
(c)	the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function;
(d)	the claim limitation uses the word “step” coupled with functional language, but it is modified by some act that is ambiguous regarding whether that act is sufficient for performing the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of practicing compact prosecution, Examiner interprets “means” in the limitations as the following:
	--a mating pair of fasteners—for connecting said flexible containers together at both of their distal ends when back sides of said containers are oriented towards each other,
	--a second mating pair of fasteners-- for joining distal ends of each of said flexible containers to the distal ends of said carrying strap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 20170354222 A1), herein referred to as Wolfe, in view of Alvarez et al. (US 5150824 A), herein referred to as Alvarez.
Regarding claim 1, Wolfe discloses a travel pillow and carrying pack combination, comprising: (a) two similar-sized flexible containers (see FIG. 1-6; three bags 14, 22, and 16), (b) an adjustable carrying strap (strap 58), (c) a mating pair of fasteners for connecting said flexible containers together at both of their distal ends when back sides of said containers are oriented towards each other (buckle 52 can connect the ends of the straps 54 with ends of the bags), (d) a second mating pair of fasteners for joining distal ends of each of said flexible containers to the distal ends of said carrying strap (ends of bags can be coupled with strap 58 via another pair of buckles 52, , see para. [0044]). Wolfe does not explicitly disclose the main chamber of each container comprising a top side, a back side, a bottom side, and a front side with the cavity of the container being accessible through an opening between the top side and front side. Alvarez, however, discloses a dual purpose unitized pack comprising a pack further comprising a top surface, bottom surface, front surface and back surface (see figure 1 below) where the top surface is a cover 15 for the purpose of fabricating a pouch that can hold a limited measure of articles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wolfe to have bags in the shape as taught by Alvarez since it has been held that mere changes in shape are a matter of design choice and bear no patentable weight when the functions of the invention remained substantially the same.

    PNG
    media_image1.png
    326
    410
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Wolfe (in view of Alvarez) teaches said opening between the top side and front side is fastenable by means of a zipper (Alvarez, see FIG. 1; zipper 16).
Regarding claim 3, Wolfe (in view of Alvarez) teaches the connecting means of the containers together at each distal end of said containers comprises a mating pair of fasteners such as a male and female side-release buckle. Wolfe discloses buckles 52 used to connect straps 54 between bags. Alvarez further discloses buckles comprising a male and female component and further having side-releases portions in the male component.
Regarding claim 4, Wolfe (in view of Alvarez) teaches the connecting means of the strap to the single container or the combined containers comprises a mating pair of fasteners, one at either end of said strap, which connect to corresponding said fasteners on distal ends of both flexible containers. Wolfe discloses each of the bags is connected to straps where the straps 54 and 58 connect to each other through buckles 52.
Regarding claim 10, Wolfe (in view of Alvarez) teaches one container is attached to the adjustable carrying strap in a second configuration to be worn about the waist, hips, torso, or 
Regarding claim 11, Wolfe (in view of Alvarez) teaches both containers are attached together and to the adjustable carrying strap in a third configuration to be worn about the waist, hips, torso, or over the shoulder (Wolfe, see FIG. 1-4; figure shows three bags connected). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe, in view of Alvarez, and further in view of Wilson, II, et al. (US 6644475 B2), herein referred to as Wilson.
Regarding claim 5, Wolfe (in view of Alvarez) does not explicitly teach the interior of one or both containers comprises one or more zippered or open pockets. Wilson, however, discloses a multi-purpose bag comprising bag 10 and having an zipper closure 14 that can be opened to access the interior of the bag where the interior further comprises a sleeve 32 used as a pocket for the purpose of inserting a balloon that can be inflated to provide support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wolfe to have internal pockets as taught by Wilson in order to facilitate organization of articles held within. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe, in view of Alvarez, and further in view of Davis (US 9848688 B2), herein referred to as Davis.
Regarding claim 6, Wolfe (in view of Alvarez) does not explicitly disclose a removable cover over the fasteners when said two containers are connected together at one end. Davis, however, discloses a tool belt with a non-scratch buckle cover comprising a fabric belt 20 where the ends of the belt are attachable to one another by a buckle 12. The buckle 12 can further be concealed 
Regarding claim 7, Wolfe (in view of Alvarez and further in view of Davis) teaches said cover for one set of fasteners is attached to and extends out from the distal end of one of the containers. Examiner notes that while Davis teaches the cover is movable, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover as taught by Davis to be attached to an end of a bag as disclose by Wolfe since it has been held that the use of a one piece construction instead of the structure disclosed in Wolfe modified by Davis would be merely a matter of obvious engineering choice. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe, in view of Alvarez, and further in view of Bice (US 20190167020 A1), herein referred to as Bice.
Regarding claim 9, Wolfe (in view of Alvarez) does not explicitly teach the containers are filled with soft clothing and are attached together in the first configuration partially or wholly wrapped around the user's neck as head support. Bice, however, discloses a pillow comprising a first arm 12 and second arm 14 wherein each arm may be stuffed with a material sufficiently dense to support various body parts of a user (see para. [0043]) and furthermore comprising connecting portion 24 and fastening portion 26 for the purpose of wrapping the pillow around the neck or limbs of a user to provide localized support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified .

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing amendments obviating the rejections under 35 U.S.C 112(b) as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses travel pillows, bags, and containers relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/13/2021